DETAILED ACTION
Status of this application
1. 	This communication is a first office action Non-Final Rejection on the merits in response to the filing of the response to election / restriction filed on 10/14/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 1-13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2021.
Applicant’s election without traverse of species O (Figs 19A-19E) in the reply filed on 10/14/2021 is acknowledged.
In response to applicant’s election, applicant’s election of Species O (Figs 19A-19E) in the reply filed on 10/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The applicant did not specifically pointed out why there is no serious burden to examine all the claims and also the applicant did not pointed to the claims in view of the selected species O.
A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR 1.111. Thus the required provisional election (see MPEP § 818.01(b)) becomes an election without traverse if accompanied by an incomplete traversal of the requirement for restriction.
Furthermore, in response to applicant’s broad allegation, this is not found persuasive because it would be a serious burden for searching the non-elected species (Species A-N and P, Q) as their variable configurations require different search queries/strategies, in addition that the multiple independent and distinct inventions includes: 
a wireless-power-transmitting device comprising structural components details (Claim 14), 
a different embodiment including a method, comprising particular steps  (Claim 1-13) (disclosed in Non-Elected Species Q, Fig 21), and claim 20 disclosing a non-transitory computer-readable storage medium, storing one or more programs configured for execution by one or more processors,
and as demonstrated above, claims 1-13 and 20 are clearly not directed to the applicant’s elected species O (Fig. 19A-19E), in which as described in the applicant’s specification, Fig 21 (Species Q) is a flow diagram showing a method of wireless power transmission in accordance with some embodiments (applicant’s specification par. [00153]), 
therefore claims 1-13 and 20 are withdrawn from consideration. 
Additionally, when two or more independent and distinct inventions are presented for examination, the examiner may make a restriction requirement if a serious burden exists. In the reply to the restriction requirement, applicant must elect one invention for examination, therefore is not permissible to elect a second invention for examination (see MPEP 818).

The particular reasons relied on by the examiner for holding that the inventions as claimed are either independent or distinct were concisely stated in the requirement for restriction/election sent on 10/14/2021.  
Action as follows should be taken:
(A) Identify generic claims or indicate that no generic claims are present. See MPEP § 806.04(d) for definition of a generic claim.
(B) Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct.
(C) Applicant should then be required to elect a single disclosed species under 35 U.S.C. 121, and advised as to the requisites of a complete reply and his or her rights under 37 CFR 1.141.
Therefore, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Contopanagos et al US Patent (9,899,744 B1).
Regarding claim 14, Contopanagos et al discloses a wireless-power-transmitting device (see Figs 1-10) comprising: 
an antenna array (902a,902b); one or more processors (Figs 1B-1E, 3B-3C, 3F, 5B-C, E, F, 6C, 8B-C, 9B-10); and memory storing one or more programs for execution by the one or more processors (a memory RAM, ROM is required to store information in the programs used in Figs 1B-1E, 3B-3C, 3F, 5B-C, E, F, 6C, 8B-C, 9B-10), the one or more programs including instructions for: radiating electromagnetic waves that form a maximum power level at a first distance away from the antenna array, wherein a power level of the radiated electromagnetic waves decreases, relative to the maximum power level, by at least a predefined amount at a predefined radial distance away from the maximum power level (see Figs 1-10; column 24, lines 4-40, and see the computer 
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
	Furthermore, it has been held that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). (See MPEP 2114).
	Regarding claim 15, Contopanagos et al discloses the wireless-power-transmitting device of claim 14, wherein the one or more programs (Figs 1B-1E, 3B-3C, 3F, 5B-C, E, F, 6C, 8B-C, 9B-10) further include instructions for, before radiating the electromagnetic waves: detecting a location of a wireless-power-receiving device, wherein the location of the wireless-power-receiving device is further from the antenna 
	Regarding claim 16, Contopanagos et al discloses the wireless-power-transmitting device of claim 15, wherein the one or more programs (Figs 1B-1E, 3B-3C, 3F, 5B-C, E, F, 6C, 8B-C, 9B-10)further include instructions for: after detecting the location of the wireless-power-receiving device and before radiating the electromagnetic waves: determining settings for the electromagnetic waves based on the location of the wireless-power-receiving device relative to the antenna array (see Figs 1-10; column 24, lines 4-40 and see the computer software including programs and instructions in Column 25, line 50 to Column 26, line 50).
	Regarding claim 17, Contopanagos et al discloses the wireless-power-transmitting device of claim 16, wherein: the antenna array (902a,902b)includes first and second groups of antennas (902a,902b); radiating the electromagnetic waves comprises: radiating a first plurality of electromagnetic waves from antenna elements in the first group of antennas using first settings from the determined settings, wherein a first transmission focal point for the antenna elements in the first group of antennas is the location of the wireless-power-receiving device; and radiating a second plurality of electromagnetic waves from antenna elements in the second group of antennas using second settings, different from the first settings, from the determined settings, wherein the antenna elements in the second group of antennas have a second transmission focal point that is another location that is further from the antenna array than the location of the wireless-power-receiving device (see Figs 1-10; column 24, lines 4-40).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Contopanagos et al US Patent (9,899,744 B1).
Regarding claim 18, Contopanagos et al discloses the wireless-power-transmitting device of claim 14, except wherein: the radiated electromagnetic waves have a frequency and a wavelength (λ) (Column 19, lines 35-60); except wherein the predefined radial distance ranges from approximately 0.5 λ to 2 λ.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Contopanagos et al by including wherein the predefined radial distance ranges from approximately 0.5 λ to 2 λ, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 19, Contopanagos et al discloses the wireless-power-transmitting device of claim 18, wherein the predefined radial distance is approximately 1 λ.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Contopanagos et al by including wherein the predefined radial distance is approximately 1 λ, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F .2d272, 205 USPQ 215 (CCPA 1980).
Furthermore, the claimed value does not appear to produce any unexpected results.
Examiner Note
7.	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ban et al (US 2016/0093953 A1) discloses the jig has a conductive first element located along an outer periphery of a loop for a portion of a conductor and electromagnetically coupled or electrically connected to the other portion of the conductor when the jig is attached to a loop antenna. A conductive second element connects the first and third elements together through a different path than a path formed along the loop, where the first and third elements are chosen to include a length along the loop such that a frequency characteristic of the loop antenna is shifted according to the length.
Sotoma et al (US 2009/0179815 A1) discloses a surface mount antenna comprises a substrate including a dielectric material or a magnetic material as a main material; a feed radiation conductor formed on a surface of the substrate, one end of the feed radiation conductor being formed as a first feed end to be supplied with power, and its other end being formed as a first open end; and a parasitic radiation conductor formed on the surface of the substrate at a distance from the feed radiation conductor.
Suzuki et al (US PG-Pub 2009/0009401) discloses the antenna device has several antenna elements that are configured to be grounded at the short-circuit portions on a printed circuit board (PCB). The feed portion is located farther from the feed portion than from the short-circuit portion and farther than the short-circuit portion  is from the feed portion. The feed portion is located farther from the short-circuit portion .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-5pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836